Opinion by
Willson, J.
It appears from the record before us that the trial and conviction in this case were had before a special judge, but there is nothing in the record to show by what authority the special judge presided in the trial. It has been repeatedly held that on appeal from a conviction had before a special judge, the record must set Out the proceedings whereby the special judge was constituted.
Birckley vs. Haskins, 48 Tex. 225; McMurray vs. State, 9 Tex. Ct. App. 407.
Because of this defect in the record the judgment of conviction must be set aside and the cause remanded for a new trial.
*529On June 9, 1883, upon motion of the assistant attorney general, a certiorari was issued from this court commanding the clerk of the district court of Brown county to send up to this court without delay a perfect transcript of the record in this cause, showing the election and appointment of the special judge who tried this cause, and the qualification of such special judge. It appears from the return upon said process made by the sheriff of Brown county, that it was duly served upon 0. Bean, clerk of the district courtof Brown county, on the 13th day of June, 1883. This cause has been withheld from submission and determination until the very last day of this term of the court, awaiting a perfect transcript in obedience to the certiorari; but there has been no response to the certiorari by said clerk, and we are now compelled to reverse the judgment and remand the cause for no other reason apparently that the inexcusable carelessness of said clerk.
We cannot permit such conduct to pass unnoticed and unpunished. This defendant is confined in jail and at a heavy expense to the county, and by this neglect of the said clerk another trial of the case is made necessary, and perhaps the continued imprisonment of the defendant for months. Ample time has elapsed since the service of the certiorari upon the clerk for him to have had before this court a perfect transcript. It appears that ho has, in contempt of the process of this court, refused to make any response to the certiorari. In view of the facts as they appear to this court, it is ordered that a fine of fifty dollars be, and the same is imposed upon the said 0. Bean, clerk of the district court of Brown county, Texas, for failing to send up to this court a perfect transcript in this cause, andafor failing to answer this writ of certiorari served upon him herein; which fine will be made final at the next term of this court to be held at Tyler, Texas, commencing on the first Monday in October, 1883, unless good cause be shown by said «Jerk why the same should not so be made final. And the clerk of this court will issue citation, for said C. Bean, clerk as aforesaid, notifying him of this judgment, and summoning him to appear before this court at its said Tyler Term, on the first Wednesday of said term, and show cause, if any he can, why this judgment against him should not be made final.
We will here remark that in the future, this court, as far as it is within its power, will hold to a strict accountability all officers who are entrusted by law with the enforcement or administration of the *530criminal laws of this state. Frequent dereliction of duty of the kind above noticed make it necessary that we should resort to the powers of fine to correct the evil.
The judgment of conviction in this case is reversed and the cause remanded for a new trial.